Citation Nr: 1807092	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  10-48 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a fractured 5th posterior rib. 

2.  Entitlement to service connection for a bilateral hearing loss disability. 

3.  Entitlement to an initial disability rating greater than 10 percent for chondromalacia patella right knee, status post quadriceps tendon debridement and lateral release surgery (right knee disability).

4.  Entitlement to an initial compensable disability rating for left elbow strain. 

5.  Entitlement to an initial compensable disability rating for right foot strain.  

6.  Entitlement to an initial compensable disability rating for left foot strain. 

7.  Entitlement to an initial compensable disability rating for residuals, status post sphincterotomy for repair of anal fissure (residuals of anal fissure repair).

8.  Entitlement to an initial compensable disability rating for residual scar, status post right knee arthroscopy. 

9.  Entitlement to an initial compensable disability rating for residuals, status post fracture 4th right metacarpal (dominant) (right ring finger disability).  

10.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disorder (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1999 to December 2008. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered, including the transcript of the June 2015 Board hearing presided over by the undersigned Veterans Law Judge.  

In July 2015, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings. 

The issues of entitlement to increased ratings for the right knee disability and left elbow strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current rib disability (other than the already service-connected T4-5 somatic dysfunction), to include residuals of any fractured 5th posterior rib, and he has not had such a disability during the pendency of the claim.     

2.  The Veteran does not have bilateral hearing loss of such severity so as to constitute a disability for VA purposes and has not had such disability during the pendency of the claim.     

3.  For the entire appeal period, the Veteran's left and right foot disabilities are each manifested by pain and flare-ups of pain, which limits walking and standing on weight-bearing, or moderate bilateral foot injury; but, moderately severe bilateral foot injury is not shown. 

4.  For the entire appeal period, the Veteran's right ring finger disability is manifested by at worst objective mild laxity of the right ring finger joint and subjective instability and weakness of the right ring finger.  

5.  For the entire appeal period, the Veteran's right knee scarring is manifested by superficial nonlinear scarring totaling an area of 14cm squared with one painful scar; but, unstable scar is not shown. 

6.  For the entire period on appeal, the Veteran's residuals of status post sphincterotomy for repair of anal fissure is manifested by at worse occasional bleeding, or mild or moderate symptoms; but no thrombotic or large excessive redundant tissue is shown.  

7.  For the entire period on appeal, the Veteran's GERD is manifested by heartburn and reflux 2-3 times per day with each episode lasting for 2-4 hours; but, persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health, is not shown. 


CONCLUSIONS OF LAW

1.  A rib disability (other than the already service-connected T4-5 somatic dysfunction), to include residuals of any fractured 5th posterior rib, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  A bilateral hearing loss disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  For the entire period on appeal, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's right foot disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).  

4.  For the entire period on appeal, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).  

5.  For the entire period on appeal, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's right ring finger disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5230 (2017).  

6.  For the entire appeal period, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's right knee scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.118, Diagnostic Code 7804 (2017).   

7.  For the entire appeal period, the criteria for compensable disability rating for residuals of anal fissure repair have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7332, 7335, 7336 (2017).   

8.  For the entire appeal period, the criteria for an increased disability rating of 10 percent, but no higher, for the Veteran's GERD have been met 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7346 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In July 2015, the Board remanded the case and directed the AOJ to obtain updated VA treatment records, and the AOJ did so.  The Board also directed the AOJ to afford the Veteran with VA examinations to determine the nature and severity of the bilateral foot disorder, right knee scar, right ring finger disability, and GERD.   The AOJ afforded the Veteran such VA examinations in October 2015, and the examiners each provided the requested information.  The Board also directed the AOJ to afford the Veteran with VA examinations to determine the nature and etiology of bilateral hearing loss and any right rib disability.   The AOJ afforded such VA examinations in October 2015, and the examiners each provided the requested information and opinions.  The claims were then readjudicated in a February 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The Board acknowledges the Veteran's representative's argument in the December 2017 Appellant's Post-Remand Brief that a new VA examination is warranted in conjunction with each of the claims for increased rating decided below.  The Veteran's representative states that the Veteran claims that his disabilities have worsened and that the available evidence is too old to adequately evaluate the severity of his disabilities.  Specifically, the Veteran claims that his disabilities have worsened as compared to when "originally rated."  The Board notes that the Veteran was originally rated based on February 2009 VA examinations.  

Here, VA last provided VA examinations in October 2015, and the VA examiners provided enough information regarding the Veteran's subjective and objective symptoms, as discussed below.  The Veteran has not provided any detail on how his disabilities have worsened, nor does he report that his disabilities have worsened specifically since the October 2015 VA examination.  Further, the passage of time alone is not enough reason to remand for a new VA examination.  There must be some evidence of a worsening in symptomatology or new symptomatology, and in this case, the Veteran has not reported either.  For these reasons, remand for new VA examinations regarding the severity of his service-connected disabilities discussed below is not warranted. 

The Board acknowledges that the Veteran reported that he has received private medical care from a family doctor in Fort Collins, Colorado.  See e.g., June 2015 Board hearing testimony; February 2009 VA examination (Veteran reported that he hasn't had medical care, but that if he needs medical care, he plans to seek care at the Family Medical Center in Fort Collins, Colorado).  Per the Board's July 2015 remand directives, VA requested the Veteran to authorize the release of these records in an August 2015 letter.  The Veteran submitted some relevant private treatment records from the Family Medical Center dated from 2013, but to this date, the Veteran has not responded by submitting or authorizing the release of any relevant outstanding private treatment providers dating after 2013 or before 2013.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain any outstanding relevant private records from any provider in Fort Collins, Colorado.  No additional actions were available or required of the VA.  

The Veteran in this case has not referred to any other deficiencies in either the duties to notify or assist with regard to the claims for increased rating or the claims for service connected that are addressed in this decision; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Service Connection for a Rib Disability

The Veteran contends that he has residuals of an alleged in-service fractured 5th posterior rib and that such residuals warrant service connection.

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Generally, to establish a right to compensation for a present disability, a Veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is competent to report his symptoms and observations.  However, the record does not indicate that the Veteran has medical expertise or training.  As a layperson, the Veteran is not competent to provide an opinion as to the diagnosis and underlying cause of his rib area symptoms.  Further, the Veteran is not competent to diagnose an in-service injury such as a fracture of the 5th posterior rib.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions that his claimed current symptoms are residuals of a fractured rib, and that he experienced a fractured rib in service, have no probative value. 

On the other hand, the competent and probative evidence is against a finding that that the Veteran has a current rib disability (other than the already service-connected T4-5 somatic dysfunction), to include residuals of any fractured 5th posterior rib.  

In the June 2015 Board hearing, the Veteran testified that he continues to have pain, but it goes in conjunction with the shoulder and upper back pain he has.  

The October 2015 VA examination with the November 2015 medical opinion, by Dr. C., has probative value, as the examiner has the requisite medical expertise to render an opinion as to the nature and etiology of the Veteran's reported rib area symptoms.  Further, the examiner  reviewed the claims file, provided rationale for his opinion, based his opinion on clinical testing results, on examination of the Veteran, and on the Veteran's medical history and lay statements.  

Dr. C. stated in his November 2015 medical opinion that the service treatment records show that a fractured fifth posterior rib was suspected, but that the diagnosis was not confirmed.  Dr. C. stated that there is insufficient clinical evidence to support a diagnosis of a fractured fifth posterior rib.  In the October 2015 VA examination report regarding both the thoracolumbar spine and the posterior rib area, Dr. C. noted that the Veteran reported that he noticed a recurring pain in his upper back between his shoulder blades in service, and that he will have this pain between the shoulder about every 6 months.  The Veteran stated that he has not had this evaluated or treated.  Dr. C. diagnosed the Veteran with somatic dysfunction T4-5, which is already service-connected.  Dr. C. remarked that as part of his evaluation, he is considering the claim for left posterior fifth rib fracture.  Dr. C. stated that the service treatment records show that he was evaluated in October 1999 for injuries that occurred as a result of an assault.  Dr. C. stated that a chest x-ray was done and the evaluated listed possible left posterior fifth rib fracture, but that the official reading of that chest x-ray did not show a left posterior fifth rib fracture, and the ultimate diagnosis was rib contusion.  Dr. C. stated that serial chest x-rays after that injury have also not shown any left posterior rib fracture.  Dr. C. stated that with this examination, rib x-rays were done as this type of study can be more precise than a standard chest x-ray to identify rib fractures.  Dr. C. stated that the x-rays done as part of the VA examination did not show an old rib fracture.  He opined that as the rib contusion was identified at the fifth rib and the currently diagnosed somatic dysfunction is identified at the L4-5 level, and as the fifth rib articulates at this spinal level, then the currently diagnosed T-4-5 somatic dysfunction is the residual of the in-service injuries.  It is reasonable for the Board to conclude from this opinion that the Veteran's identified rib area symptoms that articulate at this spinal level are attributed by Dr. C. to the already service-connected T4-5 level dysfunction.  Dr. C.'s opinions are not contradicted by the remaining competent and probative evidence of record.  For instance, on VA examination in February 2009, the VA examiner noted that fractured posterior rib was not positively diagnosed.  

On review, and in light of the above opinions by Dr. C., there is no competent and probative evidence of any underlying diagnosis or disability to account for the Veteran's reported rib symptoms (other than the already service-connected T4-5 somatic dysfunction which manifests the Veteran's reported rib area symptoms).  There is also no competent and probative evidence of any residuals of any rib fracture.  The Veteran's reported rib symptoms are already service-connected and evaluated as part and parcel of his service-connected T4-5 somatic dysfunction.  

Thus, the preponderance of the competent and probative evidence is against a finding that the Veteran has had any current rib disability (other than the already service-connected T4-5 somatic dysfunction), to include residuals of any fractured 5th posterior rib, that existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for a current rib disability (other than the already service-connected T4-5 somatic dysfunction), to include residuals of any fractured 5th posterior rib, is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Service Connection for Bilateral Hearing Loss

The Veteran claims that he has a bilateral hearing loss disability that is related to service.  The Board acknowledges the Veteran's competent and credible reports of hearing loss and difficulty hearing conversations.  However, there is no competent evidence to show that the Veteran has had a right or left ear hearing loss disability for VA purposes at any point during the appeal period.  

In claims for service connection for hearing loss, the Court found that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, the Court held that 38 C.F.R. § 3.385, discussed below, operates to establish when there exists a hearing disability for VA purposes.  Id. at 159.  For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 
 
Because the record does not indicate that the Veteran has medical expertise in the field of audiology, the Veteran's lay opinions as to the diagnosis of his hearing loss symptoms and determination as to whether his right or left ear hearing loss symptoms constitute a hearing loss disability for VA purposes are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinion that he has a bilateral hearing loss disability for VA purposes is of no probative value.  

On the other hand, the February 2009 and October 2015 VA audiological examinations in this case is highly probative, as each VA examiner has the requisite expertise to perform audiological testing and to render any diagnosis for the Veteran's right and left ear hearing loss symptoms.  Here, though the October 2015 VA audiological examination shows some hearing loss under Hensley, the February 2009 and October 2015 VA audiological examinations both show that right and left ear hearing thresholds and speech discrimination scores are within normal limits for VA purposes under 38 C.F.R. § 3.385.  There is no competent evidence to show right or left ear hearing loss of such severity as to constitute a disability for VA during the pendency of the claim.  The audiological testing results from the February 2009 and October 2015 VA examinations have not been competently and credibly contradicted by the remaining evidence of record.  For the above reasons, there is no competent and probative evidence to show that the claimed disability of right or left ear hearing loss for VA purposes existed at the time the claim was filed or at any time during the pendency of the claim.  Thus, a present disability is not shown, and service connection for a bilateral hearing loss disability is not warranted.  38 C.F.R. § 3.303; McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

For the above reasons, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a rib disability and for bilateral hearing loss.  Therefore, the benefit of the doubt provision does not apply, and these claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  

Right Knee Scar Rating

The Veteran contends that a compensable rating for his right knee scarring is warranted.  His scarring is currently evaluated as noncompensable for the entire appeal period under Diagnostic Code (DC) 7804.  No other codes are for application.

Under DC 7804, scar(s), unstable or painful, warrant a rating of 10 percent for one or two scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and a maximum rating of 30 percent for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118 (2017).  

On VA examination in February 2009, the Veteran's scar is noted as stable with no effect on function.  

In the January 2010 statement, the Veteran reported that he has a right knee scar and that it has constant pain.  

In the June 2015 Board hearing, the Veteran testified that the area around his scar is numb and has no feeling.   

On VA right knee examination in October 2015, the VA examiner noted that one scar is 2cm x .2cm., and that the scarring is not unstable.  In the October 2015 VA scar examination, the same examiner noted the Veteran's report that the four scars from the Veteran's arthroscopy healed well and have not caused any problems.  The examiner also noted that the Veteran reported that the scar from the second portion of the surgical procedure, the open debridement of the quadriceps tendon, resulted in a 10cm scar, and that this scar itself is numb and the skin around the scar has a mild burning and humming sensation.  The examiner stated that no scar is unstable.  The examiner also stated that the Veteran's scars on the right knee are superficial and non-linear and that one scar measures 10cm by 1.4cm.  The examiner stated that the total area affected by all scars is approximately 14 cm squared.  The Veteran stated that the scarring does not impact his ability to work. 

The Veteran is competent to report his scar symptoms, to include whether there is pain in a scar itself.  The Board acknowledges that the Veteran has reported different scar sensations at different periods during the course of the appeal period, to include numbness and no feeling, as well as burning and pain in one scar.  Though the Veteran's statements as to symptoms have been inconsistent over time, the Board resolves doubt in favor of the Veteran and finds that there is one scar that is painful, as his reports as to burning and pain symptoms were made at different times during the appeal period as compared to when he reported numbness. 

Based on the Veteran's report that one of his knee scars is painful, an increased rating of 10 percent is warranted under DC 7804 for the entire appeal period.  However, because there is no indication that the Veteran's scars are unstable or that more than one scar is painful, a rating greater than 10 percent is not warranted under DC 7804.  

Right and Left Foot Strains Ratings

The Veteran contends that a compensable rating for each of his bilateral foot disorders, diagnosed as bilateral foot strain, is warranted.  His left and right foot disorders are each currently evaluated as noncompensable for the entire appeal period under DC 5284 (pertaining to other foot injuries not covered under the schedule).  No other codes are for application. 

Under DC 5284, a 10 percent rating is warranted for moderate foot injuries; a 20 percent rating is warranted for moderately severe foot injuries and a maximum 30 percent rating is warranted for severe foot injuries.  38 C.F.R. § 4.71a (2017).  

The terms "moderate," "moderately severe," and "severe" are not defined in the regulations.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Although the use of such terms by VA examiners and others is evidence to be considered by the Board, it is not dispositive of the issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating any musculoskeletal disability, to include on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, pain on movement, restricted or excess movement of the joint, stiffness, swelling, incoordination, instability of station, disturbance of locomotion, weakness, fatigue, and lack of endurance, to include during flare-ups and with repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995) (the Deluca factors).  

On VA examination in February 2009, the Veteran was noted as having normal posture and gait, and that he uses no assistive devices.  The Veteran stated that he has had no medical care since discharge.  He reported that wearing tight shoes causes pain on the tops of both feet, but that he has no problems if he wears loose shoes.  He reported that his foot symptoms are exacerbated by activity such as hiking or running, and that is alleviated by wearing loose shoes.  He reported that he is on his feet most of the day at work, "which is okay" as long as wears shoes that are loose.  He reported that he avoids running or other activities such as hiking or mountain climbing.  On physical examination, there was no painful motion, edema, weakness, or fatigability.  There was tenderness on palpation.  It is noted that on physical examination, the Veteran completed heel and toe walks without difficulty.  

In a January 2010 statement, the Veteran reported that he has bilateral pain in his feet with walking, and when the pain is present, it takes 4/5 days for the pain to be reduced.  He reported that he always has some pain, but when he walks any distance it becomes unbearable.

In the June 2015 Board hearing, the Veteran testified that if he tends to do a lot of walking, or if he tends to stand a lot with his feet, he has a lot of pain in his foot.  He reported that this is continual sharp pain that lasts for six or seven days when he has a flare-up [of pain].  The Veteran reported that he wears inserts in his work boots because of the pain, and they tend to assist there.  He reported that he soaks his feet and treats himself with pain medication when he has pain, and when his pain flares up, he wears slippers or flip flops.  He reported that his flare-ups are one or two times per month, depending on his level of physical activity that month.  He reported that his feet have had pain to the point he had reduced walking, in that he will walk as much as he needs that day, but no extracurricular activities or unnecessary movement. 

On VA examination in October 2015, the Veteran reported that he has episodic pain in both feet.  He reported that he will have pain in one foot or the other about twice a week.  He noted that he has not had this condition evaluated or treated.  The examiner diagnosed him with bilateral foot strain.  The examiner also noted that the Veteran reported flare-ups, during which one foot or the other is painful, and this occurs about twice a week.  The Veteran reported that these flare-ups impact the function of his feet.  The Veteran also reported functional loss in that when it is painful, it hurts more to stand or walk.  At the time of the examination, the Veteran's bilateral feet were noted as being asymptomatic.  The Veteran stated that the bilateral foot disorders do not impact his ability to work.  The Veteran is competent to report his bilateral foot functional losses and symptoms during flare-ups, and the Board finds his reports as to such symptoms and functional impairments are credible. 

The Board acknowledges that there is not objective evidence of limitation of motion of either foot or objective evidence of functional loss, to include on examination.  However, during the entire appeal period, given the Veteran's report of flare-ups and pain and their impact on his foot functions, such as walking more than he needs to during the day and wearing regular shoes, the Board concludes that a 10 percent rating is warranted for the entire appeal is warranted for the left and right foot disabilities.   See 38 C.F.R. § 4.59 (a compensable rating may be assigned when there is evidence of painful motion even without actual objective evidence of limitation of motion or loss of motion that is noncompensable); Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement).  

However, the evidence shows that with the exception of flare-ups of pain that limits standing and walking with weight-bearing, the Veteran's bilateral foot disability is shown as either asymptomatic, or as painful but nevertheless not preventing him from walking or standing.  Though the Veteran reports unbearable pain with walking "any distance" in the January 2010 statement, there is no indication that he functionally cannot walk beyond what he needs to during the day, and lay statements from the Veteran do not indicate that his unbearable pain on walking prevents him from walking distances that he needs to during the day and in his job.  Indeed, the Veteran has reported that he is on his feet most of the day at work, and that he is not limited in these work tasks so long as he wears shoes that are loose.  For these reasons, the Board finds that the Veteran's bilateral foot disability picture does not more nearly approximate the level of disability contemplated by the term "moderately severe."  As such, the criteria for a disability rating greater than 10 percent are not met or more nearly approximated under DC 5284.  

Right Ring Finger Disability Rating

The Veteran contends that a compensable rating for his right ring finger disability is warranted.  It is currently evaluated as noncompensable for the entire appeal period under DC 5299-5230 (pertaining to limitation of motion of the ring finger).  No other codes are for application.  Under DC 5230, any limitation of motion of the ring or little finger is noncompensable.  38 C.F.R. § 4.71a.  

On VA examination in February 2009, the Veteran reported a feeling as if his ring finger of the right hand is connected only by skin and soft tissue, and that he can shake his hand and the fourth finger feels "not connected."  He reported no treatment for this disability.  He denied experiencing pain, but he does report weakness.  He stated that he knows of nothing that exacerbates his right ring finger problems.  He reported there is no effect on occupation, and that there are no effects on activities of daily living except that "shaking his finger is a fun party trick."  On physical examination, grip strength was normal, there was full range of motion of the fingers and full flexion strength of the finger.  The examiner found no deformity on palpation, but did note that there was residual of deformity and callous formation around the distal navicular bone resulting in secondary osteoarthritis at the intercarpal joint.  

In the June 2015 Board hearing, the Veteran testified that he cannot bend his finger, and the Veterans Law Judge noted that he could see that.  The Veteran reported that it "no longer officially connected" except by tendons.  He reported that he has limited strength and limited use of the finger, to include when making a fist or gripping objects.  He reported that he has dropped objects.  He reported pain when he uses his hand a lot or when the weather is cooler. 

On VA examination in October 2015, the Veteran reported that his ring finger is not stable and that when he grips objects, he will often use his little finger to help support his ring finger.  There was no report of pain by the Veteran.  The examiner stated that range of motion testing was all normal, and that there is no gap between the fingers and the thumb.  The examiner stated that there was no pain noted on the examination, and there is no evidence of pain with use of the hand.  There was no additional functional loss or range of motion loss after three repetitive tests.  Objectively, the examiner stated that the Veteran's hand grip had normal strength, but the examiner did note that there is mild laxity at the right fourth MCP joint.  Imaging studies of the finger showed that the fourth metacarpal is shortened, but no signs of an old or new fracture.  The examiner stated that the fracture is resolved.  The Veteran stated that the right ring finger disability does not impact his ability to work.  The Veteran is competent to report his finger's functional losses and symptoms, and the Board finds his reports as to such symptoms and functional impairments are credible.  

The Board acknowledges that there is not objective evidence of limitation of motion of the right finger, to include on examination.  The Board also acknowledges that DC 5230 provides a maximum noncompensable rating for any limitation of motion.  However, during the entire appeal period, given the Veteran's report of flare-ups of pain during cooler temperatures and on repetitive use, and regarding his subjective instability and its impact on his hand and finger gripping function, and given the objective evidence of mild laxity of the finger, the Board concludes that a 10 percent rating is warranted for the entire appeal for the right ring finger disability.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include weakened movement and incoordination).  No increased rating is warranted under DC 5230. 

The Board acknowledges that the Veteran has subjectively reported that his finger is no longer connected, and therefore essentially amputated at the joint.  However, because he has no medical training or expertise, he is not competent to make a medical determination that his finger is essentially amputated at the joint, and such opinion has no probative value. It is outweighed by the medical evidence of record, to include radiological studies, which indicated no disconnection of the joint.   

Residuals of Anal Fissure Repair

The Veteran contends that a compensable disability rating is warranted for his residuals of anal fissure repair.  This disability is currently evaluated as noncompensable for the entire appeal period under DC 7399-7335.  

Under DC 7335, fistula ins. ano is rated as impairment of sphincter control, which is rated under DC 7332, which provides ratings based on impairment of sphincter control, leakage, and involuntary bowel movements.  38 C.F.R. § 4.114.  Here, however, there is no subjective report or medical evidence of impairment of sphincter control, to include any leakage or involuntary bowel movements.  Accordingly, no compensable rating is warranted under DC  7335 or DC 7332.

Because the Veteran's disability is manifested by bleeding and skin tag, as discussed below, the Board will also consider the criteria under DC 7336, which pertains to hemorrhoids, internal or external.  Under DC 7336, a noncompensable rating is warranted for mild or moderate disability.  A 10 percent rating is warranted for large or thrombotic, irreducible hemorrhoids, with excessive redundant tissue, evidencing frequent recurrences.  A maximum 20 percent rating is warranted with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114.

On VA examination in February 2009, the Veteran reported that he has occasional rectal bleeding approximately one time every two months lasting for two days.  He stated that the bleeding is painless, and that he treats by wiping gently.  He stated that the bleeding is embarrassing.  On physical examination, the examiner noted that the sphincter is tight, and that the Veteran has a nontender, non-thrombosed external skin tag. 

In a January 2010 statement, the Veteran reported that he has bleeding at least once per month.  

In the June 2015 Board hearing, the Veteran testified that when he notices the bleeding, episodes of which frequency he was not clear, it can last for five to seven days, sometimes longer.  He denied leakage or similar symptoms.  He reported that he experiences pain when he has bleeding.    

On VA examination in October 2015, the Veteran reported that he has episodic rectal bleeding, which he notices about every three months when he has a bowel movement.  He denied pain associated with this bleeding, and he stated that the bleeding will last 1-3 days.  His last episode was reportedly August 2015, and he has been asymptomatic since.  The examiner also noted that the Veteran has a scar related to this disability, but that it is not painful or unstable, and is not greater than 6 square inches. 

On review, during the entire period on appeal, the evidence shows that the Veteran's residuals of status post sphincterotomy for repair of anal fissure is manifested by at worse occasional bleeding.  As such, the Board finds that the Veteran's symptoms of his residuals of anal fissure repair are at worse mild or moderate, and the criteria for a nonceompensable rating are met under DC 7336.  

The Board acknowledges that the Veteran testified at the Board hearing that he has pain when he has bleeding.  However, this report is inconsistent to the multiple reports from the Veteran that there is no pain when he notices bleeding.  Given that his bleeding episodes occur at most once per month, per the Veteran's report, and given the remaining statements during the appeal period denying pain while bleeding occurs, to include when his bleeding occurred in August 2015, the Board finds that the Veteran's report of pain with bleeding in the June 2015 Board hearing reflects a brief increase in the severity of his symptoms.  Because there is no evidence of thrombosed tissue, excessive redundant tissue, nor frequent recurrences thereof, the criteria for a compensable rating under DC 7336 have not been met or approximated, and an increased rating is not warranted for the entire appeal period. 

GERD Rating

The Veteran contends that a compensable disability rating is warranted for his GERD.  This disability is currently evaluated as noncompensable for the entire appeal period under DC 7346 (pertaining to hiatal hernia).  The Board finds that it is proper to rate the Veteran's disability by analogy under this code because it contemplates the Veteran's disability picture and symptomatology, which is discussed below, and the Board finds that no other code is for application. 

Under DC 7346, a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health. The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health. 38 C.F.R. § 4.114.

On VA examination in February 2009, the Veteran reported heartburn occurring two or three times per day and dry cough.  He reported that treats himself with medication if needed for more severe heartburn, which occurs two or three times per week.  He stated that symptoms are exacerbated by drinking hard alcohol or chewing tobacco.  He identified no association with any type of food, and he reported that his symptoms are alleviated by taking medication.  He reported that there is no effect on his occupation, and that there is no effect on his activities of daily living other than annoyance.  

In a January 2010 statement, the Veteran reported that he has arm and shoulder pain along with regurgitation, at least two times per week.

In a November 2013 private treatment record, the Veteran reported that he gets heartburn 2-3 times per day.  He takes medical every couple days which helps, he reported.  He did report abdominal pain, but none was noted on the physical examination, and there is no indication by the medical provider as to whether this pain is attributable to his GERD. The Veteran also denied nausea, vomiting, diarrhea, constipation, and blood in his stool.  

In the June 2015 Board hearing, the Veteran testified that he self-medicates and if he misses a pill, he will have up to 48 hours of constant pain and acid reflux, with coughing, up to three times a day.  

On VA examination in October 2015, the Veteran reported that he takes medication daily, and this improves his symptoms, but he still has 2-3 episodes of pyrosis [heartburn] per day, and each episode can last for 2-4 hours.  The Veteran also reported chronic non-productive cough.  The examiner, however, stated that the Veteran's symptoms attributable to his GERD are pyrosis and reflux.  

The Veteran is competent to report his symptoms, and the Board finds that these reports as to his symptoms are credible.  However, the identification of which symptoms may be attributed to the Veteran's GERD is a medical matter beyond the knowledge of a lay person.  The record does not indicate that the Veteran has medical expertise or training.  Thus, his contentions that all of his reported symptoms, to include such symptoms of arm and shoulder pain and dry cough and abdominal pain, can be attributed to his GERD are also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, these lay opinions by the Veteran have no probative value.  

The Board acknowledges that the Veteran subjectively reported that he has arm and shoulder pain, dry cough and abdominal pain, which he has contended is attributable to his GERD.  On the other hand, the medical evidence of record shows that it is possible to differentiate which symptoms and functional impairments may be attributable to his GERD disability during the appeal period.  For instance, the medical evidence shows that the Veteran separately service-connected arm and shoulder disabilities that manifest in arm and shoulder pain, and there is no indication that arm and shoulder pain may be attributable to GERD.  Therefore, below, the Board will consider only the symptoms shown by the competent medical evidence as being medically attributable to his GERD in rendering an evaluation for the same during the appeal period.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

On review, during the entire appeal period, the Veteran's GERD is manifested by at worse heartburn and reflux 2-3 times per day, with each episode lasting for 2-4 hours.  The Board finds that two or more symptoms for the 30 percent evaluation under DC 7346 are shown, but with less severity.  Thus, the criteria for a 10 percent rating for GERD symptoms under DC 7346 are met.  

The Board acknowledges that the Veteran has reported more severe symptoms of heartburn and reflux when he forgets to take his medication; however, his statements in the October 2015 VA examination show that he takes his medication daily.  Thus, if he forgets his pill, an increase in symptoms would reflect a brief increase in the severity of his symptoms, and his overall disability picture is contemplated by the 10 percent rating.  The Board also acknowledges the Veteran's January 2010 report of regurgitation twice a week; however, notably, the Veteran's remaining statements as to his symptoms indicate no regurgitation, to include in the February 2009 VA examination, and in the November 2013 private treatment record, in which he denied vomiting.  Based on these facts, the Board finds that the Veteran's report of regurgitation reflects a brief increase in the severity of his symptoms, persistently recurrent regurgitation is not shown, and his overall disability picture is contemplated by the 10 percent rating.  The Board also notes that the Veteran reported that his symptoms cause annoyance in his daily life.  On review, persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain [attributable to GERD], causing considerable impairment of health, is not shown by the evidence.  For these reasons, the criteria for a rating greater than 10 percent under DC 7346 have not been met or approximated, and a rating greater than 10 percent is not warranted.  

At no point during the appeal period have the criteria for a rating greater than those discussed above been met or approximated.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against a finding that a rating greater than those discussed above are warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).   

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claims for increased rating addressed above.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to service connection for a rib disability, to include any residuals of a fractured 5th posterior rib, is denied. 

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to an increased initial disability rating of 10 percent, but no higher, for rating for residual scar, status post right knee arthroscopy, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an increased initial disability rating of 10 percent, but no higher, for right foot strain is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an increased initial disability rating of 10 percent, but no higher, for left foot strain is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an increased initial disability rating of 10 percent, but no higher, for residuals, status post fracture 4th right metacarpal (dominant) is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to an initial compensable disability rating for residuals, status post sphincterotomy for repair of anal fissure, is denied. 

Entitlement to an increased initial disability rating of 10 percent, but no higher, for GERD is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

Right Knee Disability and Left Elbow Disability

Pursuant to the Board's July 2015 remand, VA afforded the Veteran VA examinations regarding the nature and severity of the right knee disability and the left elbow disability in October 2015.  However, after the Board's July 2015 remand, the Court issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which it was held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite unaffected joint when applicable.   Though the October 2015 VA examinations for the right knee and left elbow provided range of motion testing results, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing for the right knee disability or the left elbow disability for pain was performed on passive range of motion.  Accordingly, and given that the Veteran has reported pain on motion for the right knee and left elbow for the entire appeal period, to include difficulty extending his elbow as testified in his June 2015 Board hearing, the Veteran should be afforded new VA examinations to determine the severity of the right knee disability and the left elbow disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide information as to any outstanding VA or non-VA treatment records pertinent to his right knee disability and left elbow disability.   

All attempts to fulfill this development should be documented in the claim file.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. After completing directive 1, please schedule the Veteran for a VA examination with a physician to determine the nature and severity of the right knee disability.  Forward the claims file to the examiner for review of the case.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, and for the left knee, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should obtain a complete history from the Veteran regarding the symptoms associated with the right knee disability, to include the frequency, duration, characteristics, severity, or functional loss associated with the condition and with flare-up of the disability.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(b) Please comment whether there is recurrent subluxation or lateral instability of the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

The examiner's attention is invited to the Veteran's reports of subjective weakness and instability, such as in the January 2010 statement, and the Veteran's reports of giving out and falls, as testified in his June 2015 Board hearing testimony.

(c) Please comment on whether the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.   

The examiner's attention is invited to the Veteran's reports of locking and popping, such as in the January 2010 statement. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

3. After completing directive 1, please schedule the Veteran for a VA examination to determine the nature and severity of the left elbow disability.  Forward the claims file to the examiner for review of the case.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, and for the right elbow, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should obtain a complete history from the Veteran regarding the symptoms associated with the left elbow disability, to include the frequency, duration, characteristics, severity, or functional loss associated with the condition and with flare-up of the disability.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left elbow disability.  For purposes of the opinion, please note the extent of limitation in terms of degree of limited range of motion.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. Complete the above development and any additional development that is deemed warranted.  Then, readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if the matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


